Case 3:21-cv-01770-E-BN "ORIGINA /30/21 Pagelofs PagelD5
uISTRIC court

Pro Se | (Rev. 12/16) Complaint for a Civil Case

ay eC US 1
CLERK US US TRI
NORTHERN OIST. 0

 

202) JUL CO AMIGO 38

UNITED STATES DISTRICT COURT \-

Nectheen

Anthony Barron

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

UTSouthwestern Medical Center

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the

Districtof Veyxus

Parl ar
Division ra
S-21CROStS< EK
) Case No.
) (to be filled in by the Clerk's Office)
)
)
) Jury Trial: (check one) Yes No
)
)
) .
} $-21CV1770-E
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

Page | of 6

Anthony Barron
4498b Twinview Ln
Orlando
FL 32814
214-416-5558

pEeuUTY CL

 
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page 2of8 PagelD 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

E-mail Address th rron com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Defendant No. 1

Name UTSouthwestern Medical Center
Job or Title (if known)
Street Address 6363 Forest Park Rd

Suite BL11.306

City and County Dallas
|
¥ State and Zip Code Texas 75235

Telephone Number |
E-mail Address (if known)

Defendant No. 2

Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

|
Defendant No. 3
Name

Job or Title (if known)
Street Address

City and County

Page 2 of 6
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page 3of8 PagelD 7

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties _is a
federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State
or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question . Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution
that are at issue in this case.

Wele \ ef Ane PimwricatS arr Das abril res Ack,
Chrr_eter 21 of texas Labor Gide, aA See thon FoF
oF Xue Ry heabilik abn Aef

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

Page 3 of 6

 
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page 4of8 PagelD 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

The plaintiff, (name) , 1s a citizen of
the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) , 1s a citizen of
the State of (name) . Or is a citizen of
(foreign

nation)

b. If the defendant is a corporation

The defendant, (name) , is incorporated
under

the laws of the State of (name) , and has its

principal place of business in the State of (name)
Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Page 4 of 6
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page5of8 PagelD9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

IIT. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including __ the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The y howe diccrinna ated OG mace me base a on ney disebei lik,
by fri ling le previde a pp rePiate reagenad& aCceomme dations

ake sy Yermin ating me (nn re Win trea fer mankeing accenmadaly ,

ve4 ey ky

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive money
damages.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint otherwise complies with the requirements of Rule
I.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff

Page 5 of 6
v

Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page6éof8 PagelD 10

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Printed Name of Plaintiff

B. For Attorneys

Date of signing: 7/3 o/ zZ |

|
Signature of Attorney Gyre n

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address Y49bb Twinview Lr

State and Zip Code Orlando Flz%2614

Telephone Number 214 -uju-555&

E-mail Address Gntreny nr havron @ yeroo -conm

Page 6 of 6
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page 7of8 PagelD 11

 

 

 

EEOC Form 6 (5/01)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
7m Sener and Oe rece eat [_ Fera
[x] EEoc
Texas Workforce Commission Civil Rights Division and EEOC
Stale or local Agency, Hany

 

THE PARTICULARS ARE (If adiitional paper is needed, atfech extra sheel(s)):
CHARGE OF ANTHONY BARRON ~ PAGE 2

leave to address the medical issues. My approved 12 week FMLA leave period was exhausted on 2/27/18.
On 4/11/18, | made an accommodation request for additional leave to be able to attend medical
appointments and to address time when | was in too much pain to work, My employer did not specifically
respond to the accommodation request. Instead on 4/19/18, my employer retaliated against me by providing
me with a Notice of Intent to Terminate. | appealed that notice. On 4/27/18 the employer further retaliated by
denying my appeal and notifying me that | was terminated effective at 5 pm on 4/19/18. At one point Mr. Gill
in the EEO office asked for my resume to work in another department. | sent it to him but received no
tesponse and was not offered an alternate position that did not have a 50 pound lifting requirement. Our
maintenance crew also has a dispatching crew. | have experience with working in dispatch but was not
offered a position In that division as fight duty or otherwise. | was not offer any other alternate position at UT
Southwestern Medical Center. ,

I. EMPLOYERS REASON FOR ADVERSE ACTION On 4/25/18 | requested an accommodation of a lifting

‘restriction of 30 pounds. On 2/12/18 my employer denied my 1/25/18 request for accommodation stating: 1)
modifying my “current job duties to allow a 30-pound lifting restriction would create an undue hardship for the .
department and UT Southwestern’; 2) "Lifting, pushing and pulling up to 50 pounds Is an essential function of
(my) position’; and 3) clalming that | did not “meet the qualifications and/or you cannot perform the essential
job duties”. The employer indicated that: UT Southwestern was unable to provide me with a job :
accommodation. The employer did not engage in any interactive process with me to try and determine
potential ways to accommodate my limited ability at that time to fift.

My employer did not respond directly to my second request for accommodation made on 4/14/48. requested
additional intermittent leave as an accommodation to be able to attend medical appointments. My employer
did not engage in any interactive process to determine potential ways to accommodate my need for
additional leave as an accommodation in spite of the fact that my condition worsened following my
employer's denial of my 1/25/18 accommodation request. Instead my employer retaliated against me and
sent me a Notice of Intent to Terminate on 4/19/18. The employer clalmed that lifting 50 pounds was an
essential function of my position and that providing a lifting limitation of a maximum of 30 pounds for the time
period requested would create an undue burden on the university. My employer would not provide additional
leave as an accommodation but took the position was that | was absent too much due to my medical
condition and as a result | was being terminated. | filed an appeal of that notice but received notice on
4/27/18 that the appeal was denied and | was terminated effective at 5pm on 4/19/18. | was not offered any
alternate position at UT Southwestern Medical Center and my etnployer did not engage in any interactive
process to discuss alternate options to provide me with an accommodation that would allow me to continue
to work.

Il. DISCRIMINATORY STATUS My employer is an agency which receives federal funds. They have discriminated
against me based on my disability by falling to provide appropriate reasonable accommodations and by
terminating me In retaliation for making accommodation requests. My employer failed to engage in an
interactive process to discuss alternatives when the employer denied my accommodation requests. The
employer discriminated against me in violation of Title | of the Americans with Disabilities Act, Chapter 21 of
the Texas Labor Code, and Section 504 of the Rehabilitation Act.

I do request that EEOC dually file this charge with the Texas Workforce Commission Civil Rights Division.

 

 

 
 

Anthony Barron — page 2

 

   

 

 

 
Case 3:21-cv-01770-E-BN Document 3 Filed 07/30/21 Page 8of8 PagelD 12

EEOC Form 6 (6401)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1074. See enclosed Privacy Act [ FEPA
Statement and other information before completing thia form. :
ix} EEOC
Texas Workforce Commission Civil Rights Division and EEOC
State or local Agency, f any
Name (indicate Mr. Ms., Mrs.) Home Phone {incl Area Code) Date of Birth
Mr. Anthony N. Barron 214-416-5558 2/6/1989
Street Address City, State and ZIP Code

\

705 Cowboys Pkwy # 3012, Irving, Texas 75063

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve
Discriminated Against Me or Others. (if more than two, list under PARTICULARS befow.)

 

 

 

 

 

 

 

Name No. Employees, Members| Phone No. (include Area Code)
UT Southwestern Medical Center Over 500 214-648-4343
Street Address Clty, State and ZIP Code
5323 Harry Hines Bivd., Dallas, TX 75390-8892
Name _| No. Employed, Members Phone No. (include Area Coda)
Street Address CRy, State ond ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earfest Latest
[] RACE [ ] COLOR [| SEX [J RELIGION [| NATIONAL ORIGIN’ 2/12/2018 4/27/2018

RETALIATION [] AGE DISABILITY [] OTHER (Specity below.)

 

[x] CONTINUING ACTION

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):

1. PERSONAL HARM On 10/18/17 | was injured when a truck hit me while | was walking. | developed medical
conditions that substantially limited my ability to perform major life activities including but not limited to
socializing and participating in family functions, walking or sitting for longer times, lifting items, pushing and
pulling Items, exercising, and decreasing my abllity to handle stress and anxiety. A back and neck injury
resulted in orthopedic limitations that substantially limited my ability to move without severe pain and to lift
objects with my arm which substantially limited my abllity to work. Additionally | was diagnosed with major
depressive disorder and PTSD affecting the functioning of my neurological system. | was substantially limited
in my ability to maintain attention, to store and recall memory and to process information. At the time of the
wreck | had worked for UT Southwestern for approximately 3 years. | was on FMLA immediately following the
wreck but returned to work on 1/8/18 with approved limited intermittent FMLA leave to attend medical
appointments. One 1/25/18 | requested a light duty accommodation that | not be required to fift over 30
pounds. The doctor had indicated this would be through 5/16/18 and would be re-evaluated at that time. | had
requested the accommodation for up to one year. On 2/12/18 my employer denied my accommodation
request to be limited to lifting no more than 30 pounds. | kept working without the accommodation but ! was
working In pain and my condition worsened during the period following the denial of the accommodation. | had
to take intermittent

FOR ADDITIONAL INFORMATION PLEASE SEE PAGE 2 WHICH BY THIS REFERENCE IS MADE A PART THIS CHARGEH 4",

.

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY - necessary for State and Local Requirements
will advise the agencies if | change my address or phone number end ! wil cooperate. . — .
fully with theny In the processing of my charge in accordance with thelr procedures. a
| swear or affirm that | have read the above charge and that I Is true to

 

 

| declare under penalty of perjury that the above Is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
ID S ! IB (month, day, year)

Charging Party Signature

 

 

 

 

 

 
